Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 18-20 of U.S. Patent No. 11,126,280.
Pending claims 
Patent claims 
1. An electronic housing device comprising a stylus; said stylus comprising a pointed end having a touch capable tip, and a top end, said top end comprising a first electronic element and a second electronic element mounted below said first electronic element; at least one contact point disposed of on said stylus between said first electronic element and said pointed end; said stylus comprising means for electronically communicating with said electronic housing device.


2. The electronic housing device of claim 1 wherein said first electronic element on said stylus is selected from the group consisting of: a camera, a light, and combinations thereof.

3. The electronic housing device of claim 1 wherein said second electronic element on said stylus is selected from the group consisting of: a camera, a light, a button, a display, and combinations thereof.

4. The electronic housing device of claim 1 wherein said electronic housing device comprises an opening for receiving said stylus; and disposed of within said opening is a connection point for electronically connecting to said contact point on said stylus.

5. The electronic housing device of claim 4 wherein said stylus comprises at least one notch between said touch capable tip and said top end; said notch having a corresponding latch component within said opening.

6. The electronic housing device of claim 5 wherein said stylus comprises at least two notches between said touch capable tip and said top end.

7. The electronic housing device of claim 1 further comprising a rotatable element at said top end wherein said first electronic element is disposed of on said rotatable element.

8. The electronic housing device of claim 7 wherein said rotatable element is connected to the stylus via a structure which is flexible and extendable, said structure allowing rotation and extension of said rotatable element.

9. A stylus configured for being received within an external case, said stylus comprising 
a body having a tip end and a head end, said head end being a rotatable element enabling the rotatable element to rotate 360 degrees; 


said rotatable element comprising at least one electronic element selected from a camera, a sensor, or a light;
said body comprising at least a second electronic element positioned on the body below the rotatable element; 
said second electronic element capable of acting as an activating switch positioned on said body, 

said activating switch capable of activating the at least one electronic element; said body of said stylus comprising at least one electrical contact; wherein said stylus is communicatively coupled to said external case.



10. The stylus of claim 9 wherein said communicative coupling is performed by direct connection between the at least one electrical contact and a connector on said external case.

11. The stylus of claim 9 wherein said communicative coupling is performed by wireless connection between said stylus and said external case.

12. The stylus of claim 9 further comprising at least a third electronic element, wherein said second electronic element is positioned adjacent to said rotatable element on one end of the body and said third electronic element is positioned adjacent to the tip end and an opposing end of the body; wherein said second and third electronic elements are positioned in-line with one another on said body.

13. The stylus of claim 12 wherein said second and third electronic elements are both cameras and wherein said second and third electronic elements are capable of simultaneous capture of a first image and a second image; wherein said first image and said second image can be combined to generate a combined photo.

14. The stylus of claim 13 wherein one of the cameras is an infrared camera.

15. The stylus of claim 9 further comprising at least one sensor and at least two cameras, wherein a first camera and a second camera are oriented on different planes along said stylus.

16. The stylus of claim 9 further comprising at least one camera, at least one laser pointer extending from said tip end, and at least one receiver positioned on said body; wherein said receiver is capable of detecting a reflection of said laser pointer from a distance and wherein said stylus can determine and calculate distance.

17. A stylus device comprising a stylus and an external case, said external case engaged to an electronic device, 
said stylus having an elongated body having a tip end and a head end, said head end comprising a rotatable element comprising at least one electronic element selected from a light, a camera, or a sensor; and at least one electronic contact and at least one activating switch positioned along said elongated body; 
wherein said external case comprises a top, two sides, a bottom, a front, and a back, wherein one side comprises a receiving aperture capable of accepting said stylus; at least one contact point within said receiving aperture; said stylus having a first position, wherein said head end is flush to said top, at least a second position, wherein said head end is extended from said electronic device and remains in electronic communication with said electronic device, and a third position disengaged from said electronic device and in wireless communication between said stylus and said electronic device.







18. The stylus device of claim 17 wherein said at least one electronic element is a camera.

19. The stylus device of claim 17 further comprising at least a second electronic element, wherein said at least second electronic element is selected from the group consisting of: a camera, a button, a selection device, a light, a sensor, a display, and combinations thereof

20. The stylus device of claim 17 wherein said tip end is positioned adjacent to a second rotatable element, and wherein said second rotatable element comprises at least a second electronic element.
1. An electronic device comprising a stylus; said stylus comprising a pointed end having a touch capable tip, and a top end, said top end comprising a rotatable element, and comprising a first electronic element mounted on said rotatable element and a second electronic element mounted below said rotatable element; a first contact point and a second contact point disposed on said stylus between said second electronic element and said pointed end; and at least one sensing button; said stylus comprising means for electronically communicating with said electronic device.

2. The electronic device of claim 1 wherein said first electronic element on said stylus is selected from the group consisting of: a camera, a light, and combinations thereof.


3. The electronic device of claim 1 wherein said second electronic element on said stylus is selected from the group consisting of: a camera, a light, and combinations thereof.


4. The electronic device of claim 1 wherein said electronic device comprises an opening for receiving said stylus; and disposed of within said opening are first and second connection points for electronically connecting to said first and second contact points on said stylus.

5. The electronic device of claim 4 wherein said stylus comprises at least one notch between said touch capable tip and said top end; said notch having a corresponding latch component within said opening.

6. The electronic device of claim 5 wherein said stylus comprises at least two notches between said touch capable tip and said top end.







7. The electronic device of claim 1 wherein said rotatable element is connected to the stylus via a structure which is flexible and extendable, said structure allowing rotation and extension of said rotatable element.


8. A stylus comprising 

a body having a tip end and a head end, said head end being a rotatable element connected to said stylus body via an accordion like structure, said accordion like structure enabling the rotatable element to extend away from said body and rotate 360 degrees; 
said rotatable element comprising at least one electronic element selected from a camera, a sensor, or a light; 
said body comprising at least a second electronic element positioned on the body below the rotatable element; 

said second electronic element selected from a camera, a sensor, or a light; and at least one activating switch positioned on said body, 
said activating switch capable of activating one or both of the first and second electronic elements; said body of said stylus comprising at least two electrical contacts; wherein said stylus is communicatively coupled to an electronic device.

9. The stylus of claim 8 wherein said communicative coupling is performed by direct connection between at least one of the two electrical contacts and a connector on said electronic device.

10. The stylus of claim 8 wherein said communicative coupling is performed by wireless connection between said stylus and said electronic device.

11. The stylus of claim 8 comprising at least a third electronic element, wherein said second electronic element is positioned adjacent to said rotatable element on one end of the stylus body and said third electronic element is positioned adjacent the tip and the opposing end of the body; wherein said second and third electronic elements are positioned in-line with one another on said body.


12. The stylus of claim 11 wherein said second and third electronic elements are both cameras, and wherein said second and third electronic elements are capable of simultaneous capture of an image; which said image can be combined to generate combined photos from both cameras.


13. The stylus of claim 12 wherein one of the cameras is an infrared camera.

14. The stylus of claim 8 further comprising at least one sensor and at least two cameras, wherein a first camera and a second camera are oriented on different planes along said stylus.

15. The stylus of claim 8 comprising at least one camera, at least one laser pointer extending from said tip end, and at least one receiver positioned on said body; wherein said receiver is capable of detecting a reflection of said laser from a distance and wherein said stylus can determine and calculate distance.


16. A stylus engaged to an electronic device, 


said stylus having an elongated body having a first tip end and a second head end, said head end comprising a rotatable element comprising at least one electronic element selected from a light, a camera, or a sensor; and along said elongated body is positioned at least one electronic contact and at least one activating switch; 
wherein said electronic device comprises a top, two sides, a bottom, a front, and a back, wherein one side comprises a receiving aperture capable of accepting said stylus; within said receiving aperture is at least one contact point; said stylus has a first position, wherein said head end is flush to said electronic device top, and at least a second position, wherein said head end is extended from said electronic device, and remains in electronic communication with said electronic device, and a third position disengaged from said electronic device and in wireless communication between said stylus and said electronic device.

17. The stylus device of claim 16 wherein said rotatable element is connected to said elongated body via an accordion like structure, said accordion like structure capable of rotating 360 degrees around the longitudinal axis of the stylus.

18. The stylus device of claim 16 wherein said at least one electronic element is a camera.

19. The stylus device of claim 16 further comprising at least a second electronic element, wherein said at least second electronic element is a camera.



20. The stylus device of claim 16 wherein said tip end is positioned adjacent to a second rotatable element, and wherein said second rotatable element comprises at least a second electronic element.


As can be seen above, difference (bold portion) between pending independent claim 1 and patent independent claim 1 is minimal. Thus, the pending independent claim 1 has been modified to become broader than the patent independent claim 1 by removing the features “a first electronic element mounted on said rotatable element and a second electronic element mounted below said rotatable element” from the pending independent claim 1. The motivation for doing so would protect the pending claim as broad as possible in order to have more products in the industrial applicability.
In regards to the pending dependent claim(s) 2-6 and 8, these limitations are not patentably distinct from the patent dependent claim(s) 2-7.

As can be seen above, bold portion between pending claim 8 and patent claims 9 is different. The pending claim 8 has been modified to become broader than the patent claim 9 by removing the feature “said accordion like structure enabling the rotatable element to extend away from said body and rotate 360 degrees” from the pending claim 8. The motivation for doing so would protect the pending claim as broad as possible in order to have more products in the industrial applicability.
In regards to the pending dependent claims 9-15, these limitations are not patentably distinct from the patent dependent claims 10-16.

The pending claim(s) 17-20, these limitations are not patentably distinct from the patent dependent claim(s) 16 and 18-20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utykanski et al. US 2016/0034055.
Regarding claim 1, Utykanski teaches an electronic housing device (1300, see Figs 1-4) comprising a stylus (1100); said stylus (1100) comprising a pointed end (a first end 1103a, ¶58) having a touch capable tip (a capacitive tip 1104, ¶58), and a top end (a second end 1103b, ¶59), said top end (1103b) comprising a first electronic element (a camera 1106, ¶61) and a second electronic element (a button 1108, ¶61) mounted below said first electronic element (1106); at least one contact point (1116, 1112, ¶67) disposed of on said stylus (1100) between said first electronic element (1106) and said pointed end (1103A); said stylus (1100) comprising means for electronically communicating with said electronic housing device (See ¶12, and ¶71).
Regarding claim 2, Utykanski teaches the electronic housing device of claim 1 wherein said first electronic element on said stylus is selected from the group consisting of: a camera (the camera, ¶61).
Regarding claim 3, Utykanski teaches the electronic housing device of claim 1 wherein said second electronic element on said stylus is selected from the group consisting of: a camera (the camera, ¶61), a light (the LEDs, ¶59), a button (the button 1108, ¶61).
Regarding claim 4, Utykanski teaches the electronic housing device of claim 1 wherein said electronic housing device comprises an opening for receiving said stylus; and disposed of within said opening is a connection point for electronically connecting to said contact point on said stylus. (See ¶72 and Fig 4).
Regarding claim 7, Utykanski teaches the electronic housing device of claim 1 further comprising a rotatable element at said top end wherein said first electronic element is disposed of on said rotatable element (see ¶68, Figs 2A, 2B, 2C).
Regarding claim 8, Utykanski teaches the electronic housing device of claim 7 wherein said rotatable element is connected to the stylus via a structure which is flexible and extendable, said structure allowing rotation and extension of said rotatable element (see ¶68, Figs 2A, 2B, 2C).
Regarding claim 9, Utykanski teaches a stylus (1100, see Figs 1-4) configured for being received within an external case (1300, see Fig 4 and ¶62), said stylus (1100) comprising a body (1102, ¶60, Fig 1A) having a tip end (a capacitive tip 1104, ¶58) and a head end (a second end 1103b, ¶59), said head end (1103b) being a rotatable element enabling the rotatable element to rotate 360 degrees (the barcode reader 1106 is rotatable about a longitudinal axis of the housing 1102 to adjust the field of view. FIG. 2C shows the barcode reader 1106 with a full turn. See ¶68, Fig 2C);


said rotatable element comprising at least one electronic element selected from a camera, a sensor, or a light; (The barcode reader 1106 is a laser reader or an imaging-based barcode reader which includes illumination light-emitting diodes (LEDs), targeting LEDs, a lens for focusing an image onto a photo sensor. See ¶59, the barcode reader 1106 is a camera. See ¶61);
said body (1102, ¶60) comprising at least a second electronic element (a button 1108, a battery 1114, see ¶61, Figs 1A, 1B) positioned on the body below the rotatable element (1106, Figs 1A, 1B); said second electronic element (1108) capable of acting as an activating switch (a trigger button 1108, see ¶60-¶61) positioned on said body (1102), said activating switch capable of activating the at least one electronic element (see ¶61); said body (1102) of said stylus (1100) comprising at least one electrical contact (a plurality of charging contacts 1112, ¶60, Fig 1A); wherein said stylus is communicatively coupled to said external case (see ¶12 and ¶71).
Regarding claim 10, Utykanski teaches the stylus of claim 9 wherein said communicative coupling is performed by direct connection between the at least one electrical contact and a connector on said external case. (See ¶72 and Fig 4).
Regarding claim 11, Utykanski teaches the stylus of claim 9 wherein said communicative coupling is performed by wireless connection between said stylus and said external case. (See ¶63).
Regarding claim 12, Utykanski teaches the stylus of claim 9 further comprising at least a third electronic element (a photo sensor and illumination LEDs, see Fig 1A, ¶59), wherein said second electronic element (the camera, ¶61) is positioned adjacent to said rotatable element (the full turn, Fig 2C) on one end of the body and said third electronic element (1104) is positioned adjacent to the tip end (1103a) and an opposing end (1103b) of the body; wherein said second and third electronic elements (the camera and the photo sensor, and the LEDs, Fig 1A) are positioned in-line with one another on said body (1102, Fig 1A).
Regarding claim 13, Utykanski teaches the stylus of claim 12 wherein said second and third electronic elements are both cameras and wherein said second and third electronic elements are capable of simultaneous capture of a first image and a second image; wherein said first image and said second image can be combined to generate a combined photo (both the camera and the photo sensor, see ¶59-¶61).
Regarding claim 16, Utykanski teaches the stylus of claim 9 further comprising at least one camera, at least one laser pointer extending from said tip end, and at least one receiver positioned on said body; wherein said receiver is capable of detecting a reflection of said laser pointer from a distance and wherein said stylus can determine and calculate distance. (See ¶136).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Utykanski as applied to claim 1 above, and further in view of Dowd et al. US 9,660,477.
Regarding claim 5, Utykanski fails to teach wherein said stylus comprises at least one notch between said touch capable tip and said top end; said notch having a corresponding latch component within said opening.
Dowd teaches said stylus (111, col. 8, ll. 41-44, Figs 1A, 1B, 1C) comprises at least one notch (two grooves 114) between said touch capable tip (109) and said top end (116); said notch having a corresponding latch component within said opening (mechanical couplings 114 snap into the grooves, Fig 1C, col. 11, ll. 40-43).
Regarding claim 6, Dowd teaches the electronic housing device of claim 5 wherein said stylus comprises at least two notches between said touch capable tip and said top end. (two grooves between the tip 109 and the top end 116, see Fig 1B).
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify the mechanical couplings snap into the grooves disclosed by Dowd for the system of Utykanski. The motivation for doing so would improve a mobile charging unit configured to accept an electrical charge from a power source and subsequently transfer the charge to the stylus via charging contacts. See Dowd Col. 2, ll. 43-47.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Utykanski as applied to claim 13 above, and further in view of Li et al. US 2016/0139691.
Regarding claim 14, Utykanski fails to teach one of the cameras is an infrared camera.
Li teaches an electronic stylus including an infrared camera. See Li Fig 5, and ¶112.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify an electronic stylus including an infrared camera disclosed by Li for the system of Utykanski. The motivation for doing so would simply pick up a stylus and quickly write/draw without needing to manipulate a touch sensitive screen so that the scribed input is processed as required. Li ¶90.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Utykanski as applied to claim 9 above, and further in view of Sekendur US 2002/0163511.
Regarding claim 15, Utykanski fails to teach at least one sensor and at least two cameras, wherein a first camera and a second camera are oriented on different planes along said stylus.
Sekendur teaches a stylus having both the upper digital camera and lower digital camera mounted in opposite directions. See Sekendur ¶86 and Fig 3.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to modify both the upper digital camera and lower digital camera mounted in opposite directions disclosed by Sekendur for the system of Utykanski. The motivation for doing so would provide high-resolution data regarding information on the surface and movement of the stylus over the surface. Sekendur ¶86.
Allowable Subject Matter
Claims 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art of record teaches wherein said external case comprises a top, two sides, a bottom, a front, and a back, wherein one side comprises a receiving aperture capable of accepting said stylus; at least one contact point within said receiving aperture
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: October 25, 2022